DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,984,727. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 4 of the present application are anticipated by claims 1 and 2 of the Pat No. 10,984,727.

Current Application 
U.S. Patent No. 10,984,727
1. A display comprising: an array of pixels; gate lines configured to supply gate signals to rows of pixels in the array; data lines including alternating odd and even data lines, wherein the data lines include pairs of data lines each having one of the odd data lines and an adjacent one of the even data lines, and wherein each column of pixels in the array includes a respective one of the pairs of data lines; demultiplexer circuitry coupled to the data lines; and display driver circuitry coupled to the demultiplexer circuitry, wherein the demultiplexer circuitry is configured to provide each column of pixels in the array with data from the display driver circuitry using the pair of data lines for that column and wherein the demultiplexer circuitry is configured to operate alternately in: a first mode in which the demultiplexer circuitry provides data from the display driver circuitry to the odd data lines while the display driver circuitry asserts a first of the gate lines coupled to a first row of pixels in the array; and a second mode in which the demultiplexer circuitry provides data from the display driver circuitry to the even data lines while the display driver circuitry asserts a second of the gate lines coupled to a second row of pixels in the array.
1. A display, comprising: rows and columns of pixels; gate lines that are configured to supply gate signals to the rows; data lines including alternating odd and even data lines, wherein the data lines include pairs of data lines each including one of the odd data lines and an adjacent one of the even data lines, wherein each column of the pixels includes a respective one of the pairs of the data lines; demultiplexer circuitry coupled to the data lines; and display driver circuitry coupled to the demultiplexer circuitry, wherein the demultiplexer circuitry is configured to provide the pixels of each column with data from the display driver circuitry using the pair of data lines 2for that column and wherein the demultiplexer circuitry is configured to operate alternately in: a first mode in which the demultiplexer circuitry provides data from the display driver circuitry to the odd data lines while the display driver circuitry asserts a given one of the gate lines; and a second mode in which the demultiplexer circuity provides data from the display driver circuitry to the even data lines while the display driver circuitry asserts the given one of the gate lines .
4. The display of claim 3, wherein the first and second control signals comprise clock signals.
2. The display defined in claim 1, wherein the display driver circuitry is configured to supply the demultiplexer circuitry with first and second clock signals.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ka (pub # 20090225009).

Consider claim 16. Ka teaches A method of operating a display having an array of pixels, (abstract). comprising: 
with first demultiplexing switches, (Fig. 4 and paragraph 0083, switch unit 500 comprising switches SW11-SW3m1).
receiving a first control signal; (Fig. 4 and paragraph 0086, first control signal So).
with second demultiplexing switches, (Fig. 4 and paragraph 0083, switches SW12-SW3m2).
receiving a second control signal; (Fig. 4 and paragraph 0086, second control signal Se).
with a first gate line, conveying a first gate signal to a first row of pixels in the array; (Fig. 4 and paragraph 0065, scan line S0).
with a second gate line, conveying a second gate signal to a second row of pixels in the array; (Fig. 4 and paragraph 0065, scan line S1).
and using alternating odd and even data lines to provide odd and even data signals to the array of pixels, (Fig. 4 and paragraph 0016, Each of the data lines may be divided into first and second sub data lines, and rows of the pixels are alternately coupled to the first and second sub data lines).
wherein the odd data lines are coupled to pixels in odd rows of the array and wherein the even data lines are coupled to pixels in even rows of the array. (Fig. 4 and paragraph 0070, In some embodiments, rows (1 to n) of the pixel unit 100 may be divided into two or more row groups (e.g., odd and even rows) and the pixels 110 in each row group may be associated with different respective ones of the sub data lines (D11 to D3m2). For example, in the exemplary embodiment illustrated in FIG. 4, the first sub data line (D11, D21, . . . D3m-21, D3m-11, D3m1) of each of the data lines (D1 to D3m) may be associated with one or more of the rows (1 to n) of the pixels 110 (e.g., the first, third, . . . and n-1th rows, i.e., the odd rows) and the second sub data line (D12, D22, . . . D3m-22, D3m-12, D3m2) of each of the data lines may be associated with one or more other rows (1 to n) of the pixels 110 (e.g., the second, fourth, . . . and nth rows, i.e., the even rows) in an alternating manner).Consider claim 17. Ka further teaches The method of claim 16, wherein the first control signal comprises a first clock signal having a first pulse width and wherein the second control signal comprises a second clock signal having a second pulse width equal to the first pulse width. (Fig. 5, clock signals CLR-CLB have equal pulse widths).Consider claim 18. Ka further teaches The method of claim 17, further comprising: in response to an edge of the first clock signal, toggling one of the odd data lines; and in response to an edge of the second clock signal, toggling one of the even data lines. (paragraph 0094).Consider claim 19. Ka further teaches The method of claim 18, further comprising: 
after toggling one of the odd data lines, asserting the first gate line; (paragraph 0094).
and after toggling one of the even data lines, asserting the second gate line. (paragraph 0095).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ka (pub # 20090225009) in view of Cho et al (pub # 20130314343).
Consider claim 11. Ka teaches A display comprising: 
an array of pixels; (Fig. 4 and the abstract).
a first gate line coupled to a first row of pixels in the array; (Fig. 4, scan line S0).
a second gate line coupled to a second row of pixels in the array; (Fig. 4, scan line S1).
a pair of data lines coupled to a column of pixels in the array, (Fig. 4, data lines D11 and D12).
the pair of data lines having an odd data line and an even data line; (Fig. 4, data lines D11 and D12).
and demultiplexing circuitry having a first switch coupled to the odd data line and having a second switch coupled to the even data line; (Fig. 4, switch unit 500, SW11 and SW12).
Ka does not specifically disclose and display driver circuitry configured to: assert the first gate line for a first time period; and assert the second gate lines for a second time period overlapping with the first time period.  However Cho et al in at least paragraph 0059 discloses “a gate overlapping driving method, the gate driver 122 is configured to supply a high-potential gate driving signal to the gate lines (GL), so that the gate lines can overlap each other at an interval of a single horizontal time period (1H), with a time period more than 2 horizontal time periods (2H)”.  Therefore it would have been obvious to one of ordinary skill in the art to modify the driving times of the first and second gate lines of Ka to overlap with each other as disclosed by Cho et al so as to obtain a sufficient time for charging a pixel voltage charging time (Cho et al paragraph 0023).Consider claim 12.  Ka further teaches The display of claim 11, further comprising: 
an additional pair of data lines coupled to an additional column of pixels in the array, the additional pair of data lines having an additional odd data line and an additional even data line, (Fig. 4, D21 and D22).
wherein: the odd data line and the additional odd data line are coupled to the first row of pixels in the array; (Fig. 4).
and the even data line and the additional even data line are coupled to the second row of pixels in the array. (Fig. 4).Consider claim 13. Ka further teaches The display of claim 11, wherein: 
the first switch is configured to receive a first clock signal; (Fig. 4, CLR).
the second switch is configured to receive a second clock signal; (Fig. 4, CLG).
the odd data line toggles in response to a clock edge in the first clock signal; (paragraph 0094).
and the even data line toggles in response to a clock edge in the second clock signal. (paragraph 0095).Consider claim 14. Ka further teaches The display of claim 13, wherein the display driver circuitry asserts the first gate line after the odd data line toggles and wherein the display driver circuitry asserts the second gate line after the even data line toggles. (paragraphs 0094 and 0095).Consider claim 15. Ka further teaches The display of claim 1, wherein: the pair of data lines comprises one of a plurality of pairs of data lines each having alternating odd and even data lines and each coupled to a respective column of pixels in the array; (Fig. 4, D11 and D12).
each pixel in the first row of pixels in the array is coupled to a respective one of the odd data lines; (Fig. 4).
and each pixel in the second row of pixels in the array is coupled to a respective one of the even data lines. (Fig. 4).

Consider claim 20. Ka does not specifically disclose The method of claim 19, wherein asserting the second gate line comprises asserting the second gate line while the first gate line is asserted. However Cho et al in at least paragraph 0059 discloses “a gate overlapping driving method, the gate driver 122 is configured to supply a high-potential gate driving signal to the gate lines (GL), so that the gate lines can overlap each other at an interval of a single horizontal time period (1H), with a time period more than 2 horizontal time periods (2H)”.  Therefore it would have been obvious to one of ordinary skill in the art to modify the driving times of the first and second gate lines of Ka to overlap with each other as disclosed by Cho et al so as to obtain a sufficient time for charging a pixel voltage charging time (Cho et al paragraph 0023).


Allowable Subject Matter
Claims 2, 3, and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection of the base claim is overcome with the filing of a Terminal Disclaimer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MARK EDWARDS/Primary Examiner, Art Unit 2624